     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 1 of 48 Page ID
                                     #:25547



 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
                                 SOUTHERN DIVISION
11

12                                  )
     CHROMADEX, INC.,               )             Case No.: SACV 16-02277-CJC(DFMx)
13
                                    )
14           Plaintiff,             )
         v.                         )             ORDER GRANTING IN PART AND
15
                                    )             DENYING IN PART CHROMADEX,
16   ELYSIUM HEALTH, INC., and MARK )             INC.’S MOTION FOR PARTIAL
     MORRIS,                        )             SUMMARY JUDGMENT [Dkt. 233]
17
                                    )             AND ELYSIUM HEALTH, INC.’S AND
18           Defendants.            )             MARK MORRIS’ MOTION FOR
                                    )             PARTIAL SUMMARY JUDGMENT
19
                                    )             [Dkt. 230]
20                                  )
     ELYSIUM HEALTH, INC.,          )
21
                                    )
22           Counterclaimant,       )
         v.                         )
23
                                    )
24   CHROMADEX, INC.,               )
25
                                    )
             Counter-Defendant.     )
26                                  )
27
                                    )

28


                                            -1-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 2 of 48 Page ID
                                     #:25548



 1   I. INTRODUCTION
 2

 3         Plaintiff ChromaDex, Inc. (“ChromaDex”) filed this case against Defendant
 4   Elysium Health, Inc. (“Elysium”) on December 29, 2016. (Dkt. 1.) It later added Mark
 5   Morris—former ChromaDex Vice President of Business Development, who then took a
 6   job at Elysium—as a defendant. The operative pleadings are now ChromaDex’s Fifth
 7   Amended Complaint (Dkt. 153 [hereinafter “FAC”]), and Elysium’s and Mark Morris’
 8   Third Amended Counterclaims (Dkt. 103 [hereinafter “TACC”]). One additional
 9   counterclaim is found in Elysium’s Answer to the Fourth Amended Complaint and
10   Restated Counterclaims. (Dkt. 118 [hereinafter “RCC”].) Before the Court are
11   ChromaDex’s Motion for Partial Summary Judgment (Dkt. 233 [hereinafter “ChromaDex
12   Mot.”]), and Elysium’s and Mark Morris’ Motion for Partial Summary Judgment (Dkt.
13   230, hereinafter [“Elysium Mot.”]), along with the parties’ supplemental briefs the Court
14   requested (Dkt. 373 [hereinafter “Elysium Supp.”], Dkt 384 [hereinafter “ChromaDex
15   Supp.”], Dkt. 390, [hereinafter “Elysium Supp. Reply”]). The Court held a hearing on
16   January 13, 2020. For the following reasons, both motions are GRANTED IN PART
17   AND DENIED IN PART.
18

19   II. BACKGROUND
20

21         The Court presents the facts relevant to each issue of law in the discussion below,
22   and presents only a high-level overview here. ChromaDex is a nutraceutical company
23   devoted to improving the way people age. (Dkt. 296-6 ¶ 1.) ChromaDex supplied
24   Elysium with nicotinamide riboside (“NR”), which ChromaDex sold under the trade
25   name Niagen (sometimes appearing as NIAGEN), and pterostilbene (“PT”), which
26   ChromaDex sold under the trade name pTeroPure. (Dkt. 295-1 ¶ 1.) Elysium uses those
27   ingredients in its dietary supplement called “Basis.” (Id. ¶¶ 4–5.)
28


                                                  -2-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 3 of 48 Page ID
                                     #:25549



 1         ChromaDex and Elysium were parties to three contracts:
 2                1. The Niagen Supply Agreement (Dkt. 239-6), dated February 3, 2014, as
 3                     amended by the Amendment to Supply Agreement (Dkt. 239-10), dated
 4                     February 19, 2016 (Dkt. 239-6 [hereinafter the “NR Supply
 5                     Agreement”]),
 6                2. The pTeroPure Supply Agreement, dated June 26, 2014 (Dkt. 153-5
 7                     [hereinafter the “PT Supply Agreement”]), and
 8                3. The Trademark License and Royalty Agreement, dated February 3, 2014
 9                     (hereinafter the “TLRA”).
10

11         In this case, each party alleges that the other breached these contracts. Although
12   the case began as a relatively straightforward breach of contract case where ChromaDex
13   alleged Elysium failed to pay for NR it ordered on June 30, 2016 for just under $3 million
14   (“the June 30 orders”), by the time these motions were filed, it had ballooned into a case
15   where ChromaDex sought $60 million against both Elysium and Morris for trade secret
16   misappropriation, breach of confidentiality agreements, and breach of fiduciary duty.
17   (See Dkt. 369.)
18

19   III. LEGAL STANDARD
20

21         The Court may grant summary judgment on “each claim or defense—or the part of
22   each claim or defense—on which summary judgment is sought.” Fed. R. Civ. P. 56(a).
23   Summary judgment is proper where the pleadings, the discovery and disclosure materials
24   on file, and any affidavits show that “there is no genuine dispute as to any material fact
25   and the movant is entitled to judgment as a matter of law.” Id.; see also Celotex Corp. v.
26   Catrett, 477 U.S. 317, 322 (1986). The party seeking summary judgment bears the initial
27   burden of demonstrating the absence of a genuine issue of material fact. Celotex, 477
28   U.S. at 325. A factual issue is “genuine” when there is sufficient evidence such that a

                                                   -3-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 4 of 48 Page ID
                                     #:25550



 1   reasonable trier of fact could resolve the issue in the nonmovant’s favor. Anderson v.
 2   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is “material” when its resolution
 3   might affect the outcome of the suit under the governing law, and is determined by
 4   looking to the substantive law. Id. “Factual disputes that are irrelevant or unnecessary
 5   will not be counted.” Id. at 249.
 6

 7         In considering a motion for summary judgment, the court must examine all the
 8   evidence in the light most favorable to the nonmoving party, and draw all justifiable
 9   inferences in its favor. Id.; United States v. Diebold, Inc., 369 U.S. 654, 655 (1962); T.W.
10   Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630–31 (9th Cir. 1987).
11   The court does not make credibility determinations, nor does it weigh conflicting
12   evidence. Eastman Kodak Co. v. Image Tech. Servs., Inc., 504 U.S. 451, 456 (1992).
13   But conclusory and speculative testimony in affidavits and moving papers is insufficient
14   to raise triable issues of fact and defeat summary judgment. Thornhill Publ’g Co. v. GTE
15   Corp., 594 F.2d 730, 738 (9th Cir. 1979).
16

17   IV. DISCUSSION
18

19         ChromaDex’s FAC alleges claims for breach of the NR Supply Agreement and PT
20   Supply Agreement against Elysium, misappropriation of trade secrets under California
21   and federal law against Elysium and Morris, breaches of confidentiality agreements and
22   breach of fiduciary duty against Morris, and aiding and abetting breach of fiduciary duty
23   against Elysium. As damages, ChromaDex seeks contract damages in addition to some
24   of Elysium’s profits, avoided costs, a price discount, and Morris’ compensation. Elysium
25   moves for summary judgment on portions of all of those claims.
26

27         Elysium’s TACC and RCC allege claims for breaches of the NR Supply
28   Agreement, breach of the implied covenant of good faith and fair dealing, fraudulent

                                                 -4-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 5 of 48 Page ID
                                     #:25551



 1   inducement of the TLRA, and also seek declaratory judgment of patent misuse and
 2   restitution for unjust enrichment. ChromaDex moves for summary judgment on
 3   substantially all of those claims.
 4

 5         A.     ChromaDex’s Motion
 6

 7         ChromaDex moves for partial summary judgment on portions of each of Elysium’s
 8   six counterclaims. For the following reasons, the Court GRANTS ChromaDex’s motion
 9   for summary judgment on Elysium’s first counterclaim as it relates to alleged breach of
10   Sections 3.7, 3.9, and 3.11.3 of the NR Supply Agreement, and also Elysium’s second
11   and sixth counterclaims. The Court DENIES ChromaDex’s motion for summary
12   judgment on Elysium’s third, fourth, and fifth counterclaims.
13

14                1. First Counterclaim: Breach of Section 3.7 of the NR Supply
15                   Agreement (cGMP)
16

17         In Section 3.7 of the NR Supply Agreement, ChromaDex warranted that the
18   Niagen it sold Elysium would be “manufactured in accordance with cGMP [current good
19   manufacturing practices] and applicable laws and regulations in the United States” (all
20   caps omitted). Section 1.3 of that agreement defines cGMPs to “mean current good
21   manufacturing practices . . . as described in Parts 210 and 211 of Title 21 of the United
22   States’ Code of Federal Regulations.” Those parts apply to the manufacture of
23   pharmaceutical ingredients and products. See 21 C.F.R. Ch. I, Subch. C, Pts. 210–11;
24   (ChromaDex Mot. at 18.) Elysium counterclaims that the Niagen it received did not
25   comport with pharmaceutical cGMPs. (TACC ¶¶ 151–52.) ChromaDex does not appear
26   to deny that its Niagen did not comport with pharmaceutical cGMPs, but rather contends
27   that “[t]he reference to pharmaceutical regulations was a mistake,” and that “ChromaDex
28   manufactured the NIAGEN it shipped to Elysium under the cGMP standards for food and

                                                  -5-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 6 of 48 Page ID
                                     #:25552



 1   dietary ingredients,” which are described elsewhere in the Code of Federal Regulations.
 2   (ChromaDex Mot. at 18.) ChromaDex’s then-CEO testified that ChromaDex did not tell
 3   Elysium it could manufacture NR in accordance with pharmaceutical cGMPs, so he did
 4   not know how that term ended up in the agreement, because it “shouldn’t have been in
 5   there.” (Dkt. 240-2 at 110–11.)
 6

 7         ChromaDex argues that summary judgment is appropriate on this counterclaim
 8   because it is barred by California Commercial Code Section 2607, which states that a
 9   buyer that has accepted tender “must, within a reasonable time after he or she discovers
10   or should have discovered any breach, notify the seller of breach or be barred from any
11   remedy.” Cal. Com. Code § 2607(3)(A); (ChromaDex Mot. at 18–20). On September 7,
12   2016, Elysium’s COO, Daniel Alminana, emailed Elysium’s CEO, Eric Marcotulli, “we
13   now know that ChromaDex has breached [the cGMP provision], as all Niagen sold to
14   date has not been manufactured in a GMP facility.” (Dkt. 240-2 [Ex. 57].) On
15   September 24, 2016, Elysium drafted a letter notifying ChromaDex of the purported
16   cGMP Provision breach. (Id. [Ex. 58].) However, Elysium never sent that letter. (See
17   ChromaDex. Mot. at 19.) Instead, the first time representatives of Elysium notified
18   representatives of ChromaDex of the alleged breach was on January 9, 2018—at least
19   sixteen months after Elysium discovered the breach—when Elysium’s lawyers told
20   ChromaDex’s lawyers that Elysium intended to amend its counterclaims to include a
21   counterclaim based on cGMP violations. (Dkt. 240-2 [Ex. 60] at 750.)
22

23         ChromaDex also argues summary judgment is appropriate because Elysium
24   waived its claim under the terms of the Agreement. Section 3.7 of the NR Supply
25   Agreement, titled “Limited Warranty and Disclaimer of all other Warranties,” states:
26               ALL CLAIMS MADE WITH RESPECT TO THE PRODUCT
27               SHALL BE DEEMED WAIVED BY ELYSIUM HEALTH
                 UNLESS MADE IN WRITING AND RECEIVED BY
28               CHROMADEX WITHIN THIRTY (30) DAYS OF

                                                 -6-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 7 of 48 Page ID
                                     #:25553



 1
                  DELIVERY [] ELYSIUM HEALTH MUST MAKE ANY
                  CLAIM FOR NON-CONFORMING NIAGEN, BREACH OF
 2                WARRANTY WITH RESPECT TO THE NIAGEN SOLD,
 3
                  OR ANY CLAIM OF ANY NATURE WHATSOEVER WITH
                  RESPECT TO THE NIAGEN SOLD HEREUNDER IN
 4                WRITING WITHIN THIRTY (30) DAYS AFTER ELYSIUM
 5
                  HEALTH’S RECEIPT OF NIAGEN; AND [] ELYSIUM
                  HEALTH IRREVOCABLY WAIVES AND RELEASES ALL
 6                CLAIMS THAT ARE NOT PROPERLY MADE WITHIN
 7
                  SAID PERIOD.

 8         The parties do not dispute that Elysium waited from at least September 7, 2016 to
 9   January 9, 2018 to tell ChromaDex about the alleged cGMP violation. Elysium instead
10   argues that “equitable principles” excuse its failure to give notice for that amount of time
11   under both California law and the NR Supply Agreement. (Elysium Opp. at 16–17
12   [citing Gueyffier v. Ann Summers, Ltd., 43 Cal. 4th 1179, 1186 (Cal. 2008) (explaining
13   that “California law allows for equitable excusal of contractual conditions causing
14   forfeiture in certain circumstances, including circumstances making performance futile”
15   and affirming arbitrator’s determination that plaintiff was excused from giving notice of
16   breach and opportunity to cure because “notice of [the] breaches would have been an idle
17   act”); Cal. Civ. Code § 3532 (“The law neither does nor requires idle acts.”); In re
18   Raiton, 139 B.R. 931, 935 (B.A.P. 9th Cir. 1992) (“It is well-established that, in cases
19   involving notice, the law does not require a useless act.”)].) Specifically, Elysium
20   maintains that ChromaDex could not have cured the defects because it “was the sole
21   commercial supplier of NR and all of the NR it sold to Elysium was defective,” so notice
22   would have been futile. (Id.) According to Elysium, then, notice was unnecessary
23   because ChromaDex could not have fixed the cGMP issue, and Elysium’s only other
24   option under the Agreement—to return the product for a refund—“was no option at all”
25   because it would have meant “the loss of all saleable product.” (Id. at 16.)
26

27         “The question whether notice was properly given must be determined from the
28   particular circumstances and, where but one inference can be drawn from undisputed

                                                  -7-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 8 of 48 Page ID
                                     #:25554



 1   facts, the issue may be determined as a matter of law.” Cardinal Health 301, Inc. v. Tyco
 2   Elecs. Corp., 169 Cal. App. 4th 116, 135–36 (2008) (internal quotation omitted). Here,
 3   only one inference can be drawn from the undisputed facts: Elysium’s failure to give
 4   notice for sixteen months was not reasonable under California law. Elysium stated in no
 5   uncertain terms that it “kn[e]w” of its cGMP claim on September 7, 2016. (Dkt. 240-2
 6   [Ex. 57].) Aware of its obligation to notify ChromaDex of any alleged breach, on
 7   September 24, 2016, Elysium drafted a letter notifying ChromaDex of the purported
 8   cGMP provision breach. (Id. [Ex. 58].) For whatever reason, Elysium decided not to
 9   send that letter. For whatever reason, Elysium decided not to include its cGMP
10   counterclaim in its initial Counterclaims, filed January 25, 2017. (Dkt. 11.) Nor did
11   Elysium elect to include this counterclaim in its First Amended Counterclaims, filed
12   March 6, 2017. (Dkt. 31.) It did not even decide to include the counterclaim in its
13   Second Amended Counterclaims, filed October 11, 2017. (Dkt. 65.) Rather, the first
14   time it notified ChromaDex of the alleged breach was through its lawyers on January 9,
15   2018, more than sixteen months after Elysium knew of the breach. (Dkt. 240-2 [Ex. 60]
16   at 750.)
17

18         Elysium made a business decision not to notify ChromaDex of the alleged breach
19   of the cGMP provision, or to include a counterclaim for the alleged breach until its fourth
20   pleading in this case, the Third Amended Counterclaims. (See Dkt. 240-2 [Exs. 57, 58];
21   compare Dkt. 65 [Second Amended Counterclaims] with Dkt. 103 [TACC].) Elysium’s
22   response that it would have been futile to give notice ignores the other purposes of giving
23   notice besides allowing for cure of the alleged breach, including “to allow the seller the
24   opportunity to . . . reduce damages, avoid defective products in the future, and negotiate
25   settlements,” and “also inform[] the seller of the need to preserve evidence and to be
26   prepared to defend against the suit, and protect[] against stale claims.” Cardinal Health,
27   169 Cal. App. 4th at 135. Elysium cannot make that business decision and also maintain
28   this counterclaim.

                                                  -8-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 9 of 48 Page ID
                                     #:25555



 1         Elysium alternatively argues that since it told ChromaDex of other issues with the
 2   Niagen transaction—specifically, that ChromaDex purportedly overcharged Elysium in
 3   violation of the contract’s Most Favored Nation pricing provision (discussed in Section
 4   IV.B.1.), and that ChromaDex enabled third parties to sell products containing NR and
 5   PT or a substantially similar ingredient in violation of the exclusivity provision
 6   (discussed in Section IV.A.3.)—“ChromaDex received all the notice to which it was
 7   entitled.” (Elysium Opp. at 18.) The Court disagrees.
 8

 9         Elysium correctly contends that “the buyer need not set forth each and every
10   ground for breach.” (Id.) The buyer’s notice “need merely be sufficient to let the seller
11   know that the transaction is still troublesome and must be watched,” so as to “open[] the
12   way for normal settlement through negotiation,” and does not have to detail everything
13   wrong with the product or “include a clear statement of all the objections that will be
14   relied on by the buyer.” Cal. Com. Code § 2607, UCC Cmt. 4. For example, courts have
15   found that informing a defendant that a product the plaintiff purchased “was bad” is
16   sufficient notice to survive a motion to dismiss. Tasion Commc’ns, Inc. v. Ubiquiti
17   Networks, Inc., 2014 WL 2916472, at *10 (N.D. Cal. June 26, 2014) (cited in Elysium
18   Opp. at 18; ChromaDex Reply at 14).
19

20         But here, Elysium’s objections that the Niagen was overpriced and not sold
21   exclusively were so far removed from its objection to the quality of the Niagen product
22   that the notice Elysium gave ChromaDex was insufficient as a matter of law. Again, the
23   purpose of the notice requirement makes this clear. Telling ChromaDex that the Niagen
24   delivered purportedly violated contractual pricing and exclusivity provisions does
25   nothing to allow ChromaDex to “reduce damages, avoid defective products in the future,
26   and negotiate settlements” regarding the quality of the Niagen. Cf Cardinal Health, 169
27   Cal. App. 4th at 135 (concluding that giving notice to company that had bought the
28   relevant defendant’s electronics division was insufficient because relevant defendant

                                                  -9-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 10 of 48 Page ID
                                      #:25556



 1   “had no opportunity to preserve any relevant evidence or attempt any form of settlement
 2   discussions or negotiations”). Nor did it inform ChromaDex “of the need to preserve
 3   evidence and to be prepared to defend against the suit,” or “protect[] against stale
 4   claims.” See id. Elysium’s notice failed to satisfy the purpose of the notice statute.
 5

 6         Elysium next argues that it did not discover the alleged cGMP breach until after it
 7   had notified ChromaDex of the pricing and exclusivity breaches, and that it should not be
 8   punished for failing to give notice merely because it “continued to discover more
 9   breaches.” (Elysium Opp. at 19.) The Court is not persuaded. That Elysium had
10   previously notified ChromaDex of other breaches does not mean it could not have
11   notified ChromaDex of additional breaches. Indeed, Elysium had already done exactly
12   that: it notified ChromaDex of the purported pricing violation on June 29, 2016, and of
13   the exclusivity provision in August 2016. (Id. at 18.) Elysium does not explain why it
14   could not have returned to ChromaDex to notify it of a third alleged breach. Indeed, it
15   drafted a letter doing exactly that, which it chose not to send. (Dkt. 240-2 [Ex. 58].)
16

17         Given its finding that Elysium failed to give reasonable notice of the alleged
18   violation of the cGMP provision of the NR Supply Agreement, the Court GRANTS
19   ChromaDex’s motion for summary judgment on Elysium’s counterclaim for breach of
20   Section 3.7 of the NR Supply Agreement.
21

22                2. First Counterclaim: Breach of Section 3.9 of the NR Supply
23                   Agreement (Product Safety)
24

25         Section 3.9 of the NR Supply Agreement, titled “Product Safety,” states:
26   “ChromaDex shall promptly inform Elysium Health in writing of any information
27   concerning or that can potentially impact the safety, identity, strength, quality or purity of
28   any Niagen of which it becomes aware, and shall provide supporting documentation.”

                                                  -10-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 11 of 48 Page ID
                                      #:25557



 1   Elysium counterclaims that ChromaDex breached this section by failing to promptly
 2   inform Elysium that the NR Elysium purchased contained the carcinogen acetamide in
 3   levels that exceeded limits set by California’s Proposition 65. (TACC ¶¶ 90–91,151–52.)
 4

 5          ChromaDex again moves for summary judgment on the basis that Elysium failed
 6   to provide statutory notice. Notice on this counterclaim is slightly different because
 7   Elysium did not receive the test results it argues indicated breach of the product safety
 8   provision until April 2017, which was after this litigation began, and after Elysium had
 9   already filed its Counterclaims and First Amended Counterclaims. (See Dkt. 240-2 [Ex.
10   69] at 304–05 [Dr. Thomas Wilhelm testifying that one “factor” in Elysium’s failure to
11   immediately notify ChromaDex about the alleged product safety breach was that Elysium
12   was “at that point . . . months into active litigation with ChromaDex”].) Given this
13   difference, it is difficult for the Court to say that there is “but one inference can be drawn
14   from undisputed facts.” See Cardinal Health, 169 Cal. App. 4th at 136. A reasonable
15   jury might find Elysium’s notice was reasonable under these circumstances.
16

17          However, summary judgment is warranted on this claim for another reason: lack of
18   evidence to show unsafe levels of the carcinogen acetamide. To show that ChromaDex
19   failed to “promptly inform” Elysium of quality issues, Elysium has to show that there
20   were in fact quality issues with the NR about which ChromaDex should have informed
21   Elysium. The only evidence Elysium presents that the NR it received from ChromaDex
22   did not comply with the product safety provision of the contract are results from PCI
23   Synthesis’ (“PCI”)1 April 2017 tests of ChromaDex NR for acetamide. (Elysium Opp. at
24

25   1
      Elysium asks the Court to redact PCI’s name because it claims that if the “identity of suppliers and
     manufacturers for Elysium’s product, Basis . . . is disclosed to the public, Elysium’s competitors would
26
     benefit from access to this information at Elysium’s expense. . . and place [Elysium] at a competitive
27   disadvantage. (See, e.g., Dkt. 391 at 3–4.) A party seeking to file documents under seal “bears the
     burden of overcoming [the] strong presumption” in favor of public access to court records. Ctr. for Auto
28   Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (quotation omitted). “The
     presumption of access is based on the need for federal courts, although independent—indeed,
                                                       -11-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 12 of 48 Page ID
                                      #:25558



 1   20.) Those test results showed acetamide levels that appeared high. However, Charles
 2   Donovan, the PCI employee conveying the results, advised Elysium to “[p]lease keep in
 3   mind, this method is not ready yet,” and that “[t]hese all are preliminary results to move
 4   forward” in “see[ing] whether we have [a] method to provide accurate results or not.”
 5   (See Dkt. 333-2 [Ex. 82] at 1044.)
 6

 7          On July 17, 2017, Morris (from his Elysium email address) asked another
 8   company, Ampac Fine Chemicals (“Ampac”), about methods for testing NR for
 9   acetamide. He reported that PCI’s April 2017 testing method generated “inconsistent
10   results” due to “interference.” (Dkt. 241-14 [Ex. 50] at 680.) Because of that, he
11   recounted that he had asked PCI to “dig into the analytical method for acetamide.” (Id.)
12   In July 2017, PCI had “essentially created an entirely new method” of testing for
13   acetamide to replace the April 2017 method. (Dkt. 333-3 [Ex. 83] at 1084.) Morris told
14   Ampac that once the method changed, the same samples were “now analyzing very low
15   levels of acetamide.” (Id. at 680.) Ampac recommended a method different from the
16   April 2017 PCI method in order to “avoid interference and false positives,” and Morris,
17   on behalf of Elysium, asked for a proposal for development of that different method. (Id.
18   at 680.)
19

20          The Court finds that the April 2017 test results are simply insufficient by
21   themselves to support Elysium’s product safety counterclaim. PCI itself described the
22

23
     particularly because they are independent—to have a measure of accountability and for the public to
24   have confidence in the administration of justice.” Id. (quotation omitted). “Unless a particular court
     record is one traditionally kept secret, a strong presumption in favor of access is the starting point.”
25   Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). “‘[C]ompelling reasons’
     must be shown to seal judicial records attached to a dispositive motion,” like these motions for summary
26
     judgment. Id. at 1179. Elysium has failed to show compelling reasons to keep this name under seal.
27   This information is at the center of this litigation, and Elysium’s conclusory statement that its release
     would cause competitive harm is not sufficient to overcome the presumption of public access to court
28   records, especially at this stage of the litigation. Accordingly, the Court denies Elysium’s applications
     to seal insofar as they ask that PCI’s name be kept under seal.
                                                       -12-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 13 of 48 Page ID
                                      #:25559



 1   method it used to develop those results as “not ready” and “preliminary.” (Dkt. 333-2
 2   [Ex. 82] at 1044.) It expressed a lack of certainty that its results were “accurate.” (Id.)
 3   Moreover, Mark Morris was working for Elysium at the time the April 2017 test results
 4   were received. He therefore had every reason to construe those results as showing a
 5   breach by ChromaDex. Instead, he acknowledged that those results were unreliable and
 6   marred by “inconsisten[cies],” and asked PCI to “dig into the analytical method” to
 7   explain those inconsistencies. (Dkt. 241-14 [Ex. 50] at 680.) When it turned out the
 8   inconsistencies were due to “interference,” he asked Ampac for a proposal for a different
 9   method. (Id. at 679–80.)
10

11         Moreover, there is evidence that Elysium believed the Basis it sold was safe for
12   consumption even after it received the April 2017 test results. (See Dkt. 240-2 [Ex. 69] at
13   305–06 [Dr. Wilhelm so testifying].) Indeed, Elysium sold all of the Niagen it had, even
14   after discovering alleged heightened levels of acetamide. (Id.)
15

16         ChromaDex has therefore shown that there is an absence of evidence to support
17   Elysium’s claim. See Celotex, 477 U.S. at 325 (explaining that where the nonmovant will
18   have the burden of proof on an issue at trial, the moving party may discharge its burden
19   of production by showing that there is an absence of evidence to support the nonmoving
20   party’s case); Standard Fabrics Int’l, Inc. v. Dress Barn Inc., 2017 WL 240072, at *5
21   (C.D. Cal. Jan. 19, 2017) (finding that the plaintiff identified an absence of evidence
22   supporting lawful first sale, and the defendant failed to show a genuine dispute of fact as
23   to lawful acquisition). Elysium has failed to show a genuine dispute of fact as to its
24   product safety counterclaim. Accordingly, the Court GRANTS summary judgment in
25   favor of ChromaDex on Elysium’s first counterclaim as it relates to alleged breach of
26   Section 3.9 of the NR Supply Agreement.
27

28


                                                  -13-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 14 of 48 Page ID
                                      #:25560



 1                  3. First Counterclaim: Breach of Section 3.11.3 of the pTeroPure
 2                     Supply Agreement (Exclusivity), and Second Counterclaim: Breach
 3                     of the Implied Covenant of Good Faith and Fair Dealing
 4

 5          Section 3.11.3 of the pTeroPure Supply Agreement provides:
 6                  ChromaDex shall not, directly or indirectly, sell, transfer or
 7                  otherwise provide to any Third Party, or license or otherwise
                    enable any Third Party to make, any products containing both
 8                  Niagen and pTeroPure® (or any ingredients that are
 9                  substantially similar thereto) in combination.
10          Elysium counterclaims that ChromaDex breached this exclusivity provision by
11   allowing three other customers to sell products containing NR and resveratrol—which
12   Elysium contends is a “substantially similar” ingredient2—in violation of Section 3.11.3
13   of the Supply Agreement. (TACC ¶¶ 148–49.) It similarly counterclaims that
14   ChromaDex breached the implied covenant of good faith and fair dealing “by
15   recommending to other customers that they create products containing both [NR] and
16   either [PT] or a substantially similar ingredient, which unfairly interfered with Elysium’s
17   right to receive the benefits of exclusivity under the NR Supply Agreement.” (Id. ¶ 160.)
18

19          ChromaDex argues summary judgment is appropriate on both claims because
20   Elysium’s evidence of damages for the claims is unsupported and speculative.
21   (ChromaDex Mot. at 22–24.) Elysium’s damages theory on alleged breach of the
22   exclusivity provision and breach of the implied covenant of good faith and fair dealing is
23   this: Elysium bargained to capture the entire market for products that combine NR and
24   PT or substantially similar ingredients. (Elysium Opp. at 22–24.) ChromaDex violated
25   that agreement by selling NR and resveratrol to four other companies. (Id.) That meant
26   that instead of Elysium being the only company selling a product containing NR and PT
27
     2
28     ChromaDex disputes that resveratrol is a “substantially similar ingredient” under the agreement, but
     the parties have assumed for purposes of this motion that it is. (See Elysium Opp. at 22 n.10.)
                                                        -14-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 15 of 48 Page ID
                                      #:25561



 1   or substantially similar ingredients, there were five companies selling such products.
 2   (Dkt. 296-2 [Expert Report of Dr. Iain M. Cockburn, hereinafter “Cockburn Rep.”]
 3   ¶¶ 179–182.) This “cost Elysium some portion of the market it would have had but for
 4   the breach.” (Elysium Opp. at 22.)
 5

 6         However, a major obstacle for Elysium is trying to present a plausible
 7   methodology with supporting evidence for calculating the portion of the market it would
 8   have captured if ChromaDex had not allegedly breached the exclusivity provision of the
 9   NR Supply Agreement. Elysium’s expert, Dr. Cockburn, tried to assess how many
10   people who bought competing products would have bought Elysium’s product, Basis, “in
11   the but-for world in which none of these [competing] products were available.”
12   (Cockburn Rep. ¶ 183.) The idea is that consumers who bought the other four products
13   showed a preference for products containing NR and PT or substantially similar
14   ingredients, so if the other four products had not existed, those consumers may have
15   bought Elysium’s Basis. (Id.) This is a tenuous stretch.
16

17         Indeed, Dr. Cockburn himself acknowledges that “[i]nsufficient data is available to
18   determine precisely how many [of the competitors’] customers could have been BASIS
19   customers in the but-for world” where no competition existed, because “[n]ot all
20   [competitors’] customers can be assumed to purchase BASIS in the but-for world, since
21   [the competitors’ products are] not exactly equivalent to BASIS and some of the
22   characteristics and features of [the competitors’ products] that played a role in the
23   purchase decision were not offered by BASIS.” (Id. ¶ 186.) For example, one competing
24   product, Vitaquest’s Mitoboost, contained 100mg NR per pill, while Basis contains
25   250mg NR per pill. (Id.) Dr. Cockburn explained that “while ‘pill-splitting’ is a
26   common behavior, some customers preferring a 100mg per day dose might have not been
27   willing to do this,” and therefore might not have bought Basis at all. (Id.)
28


                                                  -15-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 16 of 48 Page ID
                                      #:25562



 1         Similarly, another competing product, LEF’s Optimized Resveratrol with NR,
 2   emphasized resveratrol over NR, and contained the two ingredients in very different
 3   proportions than Basis. (Id. ¶ 187.) Substantial guesswork is required to decide whether
 4   consumers who decided to buy Optimized Resveratrol, with its proportions of NR and
 5   resveratrol, would have bought Basis, with different proportions, if it were the only
 6   product on the market. Another difference is that Basis was sold primarily as a
 7   continuing subscription, whereas competitor products sold for a single purchase. (Id.
 8   ¶ 186.) Some customers, even if they were interested in a product containing both NR
 9   and PT, may not have been willing to sign up for a continuing subscription, and therefore
10   might not have bought Basis even if there had been no competing products. (Id.) As
11   another example, other products in the market cost between $42 and 48 per bottle,
12   whereas Elysium’s cost $60. (Id. ¶ 181.) If Elysium’s had been the only product on the
13   market, some customers that decided to try a competitor’s $42 bottle may not have been
14   willing to buy Elysium’s $60 bottle even if it had been the only option.
15

16         Despite all of these dissimilarities, Dr. Cockburn estimated how many customers
17   who bought competing products would have bought Basis. This exercise was a shot in
18   the dark riddled with speculation. Dr. Cockburn estimates, “[b]ased on [his] knowledge
19   and experience in analyzing demand for pharmaceutical and OTC products,” that
20   Elysium would have captured 10–90% of Mitoboost sales (id. ¶ 186), 10%–75% of
21   Optimized Resveratrol with NR sales, (id. ¶ 187), and 10–90% of half of ResveraCel’s
22   sales (id. ¶¶ 188–89). Dr. Cockburn excluded the final competitor, Thorne’s Extra
23   Nutrients, because it “contains NR only in much smaller quantities than BASIS (25mg vs
24   250mg), and it also contains a large number of additional ingredients,” so he was “unable
25   to determine what proportion [of consumers] would have found this to be equivalent to
26   their actual world choice.” (Id. ¶ 184.) Applying these ranges to the amount of sales
27   competitors made, and factoring in Elysium’s profit margin, Dr. Cockburn calculated that
28   Elysium “suffered lost profits damages of between $68,355 and $571,981 on lost sales it

                                                 -16-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 17 of 48 Page ID
                                      #:25563



 1   would have made but-for ChromaDex’s breach of Elysium’s product exclusivity.” (Id.
 2   ¶¶ 17, 190.)
 3

 4         This analysis is simply too speculative. Expert testimony must be “based on
 5   sufficient facts or data,” be “the product of reliable principles and methods,” and be the
 6   result of the expert’s reliable application of “the principles and methods to the facts or
 7   data.” Fed. R. Evid. 702(b)–(d). Dr. Cockburn’s testimony is not any of these. There are
 8   too many variables involved, including the amount and proportion of nonidentical
 9   ingredients, subscription versus single purchase, and price, not to mention the vagaries of
10   consumer choice, to make any reliable prediction as to what consumers would choose if
11   no competitors existed under these circumstances. See Greenwich S.F., LLC v. Wong,
12   190 Cal. App. 4th 739, 766 (2010) (concluding that evidence was insufficient to show
13   lost profits with reasonable certainty where the calculation “involved numerous variables
14   that made any calculation of lost profits inherently uncertain”). Indeed, Dr. Cockburn
15   readily admitted in his deposition that “there’s a relatively wide band of uncertainty
16   around how much of [consumer] demand could be reasonably assumed to be taken up by
17   Basis in a counterfactual world and for how much of it consumers would have gone
18   elsewhere.” (Dkt. 241-20 [Ex. 71] at 888.)
19

20         Compounding these issues is the fact Dr. Cockburn made several assumptions that
21   “were inherently uncertain, contingent, unforeseeable and speculative.” See Greenwich,
22   190 Cal. App. 4th at 766. For example, Dr. Cockburn had to “assume that consumers
23   would regard [PT and resveratrol] as equivalent in terms of therapeutic effect,” based
24   only on his contention that there is an “absence of evidence to the contrary.” (Id. ¶ 185.)
25   This assumption is baseless, and the Court in its role as gatekeeper is wary of allowing a
26   jury to rely on it. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999)
27   (explaining that the district court has a “special obligation” to serve as a gatekeeper for
28   expert testimony). Indeed, Elysium’s CEO Eric Marcotulli, stated that “Lenny Guarente,

                                                  -17-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 18 of 48 Page ID
                                      #:25564



 1   [Elysium’s] co-founder and Chief Scientist, is the pioneer of resveratrol, and he will be
 2   the first to tell you it lacks both potency and bioavailbililty.” (Dkt. 298-4 [Ex. 59] at
 3   592.)
 4

 5           Dr. Cockburn further had to assume that a competing product that contains, for
 6   example, 100mg NR plus 30mg resveratrol is equivalent to 40 percent of a Basis pill that
 7   contains 250mg of NR plus 50 mg of PT. (Cockburn Rep. ¶ 185.) He presents no
 8   reliable business principle or method to suggest that this is how consumers would have
 9   gone about their purchasing decisions. Dr. Cockburn does not rely on surveys or other
10   data to decide what consumers would do, and instead applies his purported knowledge
11   and experience. This is not a reliable method here. See Claar v. Burlington N. R.R. Co.,
12   29 F.3d 499, 502 (9th Cir. 1994) (explaining that where there was no explanation of
13   experts’ reasoning and methods underlying their conclusions, district court did not err in
14   rejecting the testimony as unreliable because it was based only on “subjective belief and
15   unsupported speculation”). “[N]othing in either Daubert or the Federal Rules of
16   Evidence requires a district court to admit opinion evidence that is connected to existing
17   data only by the ipse dixit of the expert. A court may conclude that there is simply too
18   great an analytical gap between the data and the opinion proffered.” Gen. Elec. Co. v.
19   Joiner, 522 U.S. 136, 146 (1997).
20

21           There are even more assumptions underlying Elysium’s damages theory. Another
22   competing product, ResveraCel, “was sold both in the practitioner channel, from which
23   Elysium was contractually excluded, and the [direct-to-consumer] channel, where BASIS
24   can be assumed to have been able to meet some demand in the but-for world.” (Id.
25   ¶ 188.) Dr. Cockburn did not know what proportion of ResveraCel’s sales were to
26   practitioners and which were direct-to-consumer, so he had to assume—based on no data
27   whatsoever—that they were half and half. (Id.)
28


                                                  -18-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 19 of 48 Page ID
                                      #:25565



 1         In sum, Dr. Cockburn’s testimony—Elysium’s only evidence of damages on its
 2   claim for breach of the exclusivity provision—is insufficient evidence to show lost profits
 3   with reasonable certainty. See id. “Letting [this category of damages] go to a jury would
 4   necessarily invite a speculative and factually-unsupported award.” Goodness Films, LLC
 5   v. TV One, LLC, 2014 WL 12594201, at *4 (C.D. Cal. Aug. 28, 2014) (granting partial
 6   summary judgment on lost profits damages items where there was no admissible
 7   evidence capable of proving the plaintiff’s lost profits with reasonable certainty). The
 8   Court thus GRANTS ChromaDex’s motion for summary judgment on Elysium’s first
 9   counterclaim as it relates to the exclusivity provision, and Elysium’s second counterclaim
10   for breach of the implied covenant of good faith and fair dealing.
11

12                4. Third Counterclaim: Fraudulent Inducement on the TLRA
13

14         Elysium counterclaims that ChromaDex fraudulently induced Elysium to sign the
15   TLRA by falsely representing that, in order to purchase Niagen, Elysium was required to
16   pay royalties on product sales for use of ChromaDex marks. (TACC ¶¶ 162–69.)
17   Specifically, Elysium alleges that on a December 16, 2013 phone call between Frank
18   Jaksch (ChromaDex’s former CEO), Eric Marcotulli (Elysium’s CEO), and Daniel
19   Alminana (Elysium’s COO), Jaksch falsely represented that ChromaDex customers were
20   required to sign separate trademark license and royalty agreements, whether or not they
21   wanted or intended to use ChromaDex marks. (Id. ¶¶ 52, 165.)
22

23         ChromaDex argues summary judgment is appropriate because Elysium has no
24   evidence that (1) the alleged representation was made, or (2) the representation was false
25   at the time it was allegedly made. (ChromaDex Mot. at 24–25.) The Court is not
26   persuaded. In considering a motion for summary judgment, courts must examine all the
27   evidence in the light most favorable to the nonmoving party, and draw all justifiable
28


                                                 -19-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 20 of 48 Page ID
                                      #:25566



 1   inferences in its favor. Anderson, 477 U.S. at 252; T.W. Elec. Serv., 809 F.2d at 630–31.
 2   Courts do not weigh conflicting evidence. Eastman Kodak, 504 U.S. at 456.
 3

 4         Elysium claims Jaksch made the statement, citing Marcotulli’s and Alminana’s
 5   testimony. (Dkt. 306-1, Ex. 12 at 93:6–9 [Marcotulli testifying that Jaksch told Elysium
 6   “that all customers pay a royalty and that was their way of doing business, given their
 7   ownership of the NR supply chain”]; id., Ex. 13 at 168:1–3 [Alminana testifying that
 8   Elysium was “told that everyone has to sign this,” that “[e]veryone pays a royalty,” and
 9   “[t]his is the standard royalty”].) ChromaDex says Jaksch did not make the statement,
10   citing Jaksch’s testimony. (Dkt. 240-2, Ex. 72 at 134:23–25 [Jaksch testifying that he did
11   not tell Elysium that all ChromaDex customers must execute a license and royalty
12   agreement to do business with ChromaDex]; see Dkt. 233-2 at ¶ 5 [Jaksch stating that
13   trademark licensing was never a requirement for purchasing NR].) This type of he said-
14   she said disagreement is exactly the type of disputed fact juries are meant to resolve.
15

16         ChromaDex additionally objects that “on the eve of trial” Elysium is “informally
17   amend[ing] its allegation” from being that customers who signed NR supply agreements
18   were told royalty agreements were required, to now being that all customers who
19   purchased NR (regardless of whether they had a signed agreement) were told this.
20   (Reply at 21.) But both formulations are in the TACC. (Compare TACC ¶ 52
21   [describing the statement as “that all of ChromaDex’s customers who signed purchase
22   agreements to obtain nicotinamide riboside were also required to sign separate trademark
23   license and royalty agreements”] with TACC ¶ 165 [describing the statement as “that
24   ChromaDex required all of its customers who purchased nicotinamide riboside to sign
25   trademark license and royalty agreements.”] [emphases added].) The jury can consider
26   the import of the differing characterizations of the alleged misrepresentation.
27

28


                                                 -20-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 21 of 48 Page ID
                                      #:25567



 1         ChromaDex alternatively argues that even if Elysium had proof of a statement, that
 2   statement could not have been false when made because the only ChromaDex customer
 3   who had signed an NR supply agreement by the date of the alleged statement also paid
 4   royalties. (See ChromaDex Mot. at 25; ChromaDex Reply at 21–22.) But that a
 5   customer paid royalties does not mean the customer was required to pay royalties. And
 6   even if this argument were persuasive, it only covers one formulation of what Elysium
 7   contends (with evidence in the form of testimony from its employees) Jaksch said. And
 8   as to the formulation that ChromaDex required all customers who purchased NR to sign
 9   trademark license and royalty agreements, ChromaDex acknowledges that Elysium has at
10   least some evidence that people who purchased NR (but did not have executed NR
11   purchase agreements) did not have trademark license agreements. (See ChromaDex
12   Reply at 22.) Given the parties’ conflicting evidence regarding ChromaDex’s purported
13   requirement that purchasers of NR pay royalties, the Court cannot determine on summary
14   judgment that no formulation of what Jaksch allegedly said was false when made.
15   ChromaDex’s motion for summary judgment on the fraudulent inducement claim is
16   therefore DENIED.
17

18               5. Fourth Counterclaim: Declaratory Judgment of Patent Misuse, and
19                   Fifth Counterclaim: Restitution for Unjust Enrichment
20

21         Elysium counterclaims that ChromaDex conditions some customers’ ability to
22   purchase NR on their agreement to use ChromaDex’s trademarks, and that this
23   constitutes patent misuse. (TACC ¶¶ 170–81.) Elysium itself was not subject to the
24   alleged patent misuse: it was required to license and pay royalties for the Niagen mark,
25   but it was not required to use the mark. (See Dkt. 296-6 ¶ 11; Dkt. 40-2 [Ex. 69] at 285
26   [Dr. Wilhelm testifying that Elysium’s agreement does not require Elysium to use the
27   Niagen mark and that Elysium never used the Niagen mark when selling Basis].) Rather,
28   its alleged injury is that ChromaDex’s conduct “increase[ed] barriers to entry and

                                                -21-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 22 of 48 Page ID
                                      #:25568



 1   foreclose[ed] competition more effectively and durably than could ChromaDex’s patent
 2   rights alone.” (Elysium Supp. at 18.) Elysium argues that by requiring people to use the
 3   Niagen mark that otherwise might not have, ChromaDex’s patent misuse unlawfully
 4   strengthened the Niagen mark in a way ChromaDex still benefits from, and decreased
 5   brand competition among NR products. (Elysium Supp. Reply at 12–14.) The fourth
 6   counterclaim seeks a declaration that ChromaDex’s patents are currently unenforceable
 7   based on this misuse, and the fifth seeks restitution for past misuse. (TACC ¶¶ 170–81,
 8   182–88.) The parties agree that these counterclaims rise and fall together.
 9

10         A patentee generally “may not condition the right to use his patent on the
11   licensee’s agreement to purchase, use, or sell, or not to purchase, use, or sell, another
12   article of commerce not within the scope of his patent monopoly.” Zenith Radio Corp. v.
13   Hazeltine Research, Inc., 395 U.S. 100, 136 (1969). Elysium argues that ChromaDex
14   tied the right to purchase NR—a patented product—to a purchaser’s agreement to use
15   ChromaDex’s Niagen mark. It cites to certain NR supply agreements that state, “Buyer
16   agrees to use the Product trademark NIAGEN,” or “Buyer shall use the Product
17   trademark NIAGEN.” (See, e.g., Dkt. 296-5, Exs. 16, 17, 19.) And it contends that the
18   mere existence of some agreements between ChromaDex and other customers requiring
19   that the customer use the Niagen mark is sufficient evidence to show that ChromaDex
20   used its leverage impermissibly to tie purchase of the patented NR to royalties for use of
21   the Niagen mark. (Elysium Opp. at 10.) But tying no longer constitutes per se patent
22   misuse. See Ill. Tool Works Inc. v. Indep. Ink, 547 U.S. 28, 42–43 (2006); (ChromaDex
23   Reply at 4). Rather, Congress and the Supreme Court have decided that just because a
24   tying product is patented does not mean market power is presumed to have been used to
25   secure an agreement to purchase the tied product. See id.
26

27         Instead, to show patent misuse, the accuser must show the “patentee has
28   impermissibly broadened the physical or temporal scope of the patent with

                                                  -22-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 23 of 48 Page ID
                                      #:25569



 1   anticompetitive effect.” Virginia Panel Corp. v. MAC Panel Co., 133 F.3d 860, 868–869
 2   (Fed. Cir. 1997) (internal quotations and citations omitted). “What patent misuse is
 3   about, in short, is ‘patent leverage,’ i.e., the use of the patent power to impose overbroad
 4   conditions on the use of the patent” or “exact concessions from a licensee” that are not
 5   fairly within the reach of the government-granted monopoly, with anticompetitive effect.
 6   Princo Corp. v. Int’l Trade Comm’n, 616 F.3d 1318, 1331, 1333 (Fed. Cir. 2010)
 7   (internal quotation omitted); U.S. Philips Corp. v. Int’l Trade Comm’n, 424 F.3d 1179,
 8   1184 (Fed. Cir. 2005) (explaining that the purpose of the doctrine is to “prevent a
 9   patentee from using the patent to obtain market benefit beyond that which inheres in the
10   statutory patent right”); see also C.R. Bard, Inc. v. M3 Sys., Inc., 157 F.3d 1340, 1372
11   (Fed. Cir. 1998) (“The defense of patent misuse arises from the equitable doctrine of
12   unclean hands, and relates generally to the use of patent rights to obtain or to coerce an
13   unfair commercial advantage. . . The key inquiry is whether, by imposing conditions that
14   derive their force from the patent, the patentee has impermissibly broadened the scope of
15   the patent grant with anticompetitive effect.”).
16

17         The question, then, is whether ChromaDex used its patent leverage to exact
18   agreements to use the Niagen mark. ChromaDex argues Elysium’s patent misuse
19   counterclaim fails because “the unvarnished facts show that Elysium voluntarily agreed
20   to pay royalties as part of an arm’s length negotiation.” (ChromaDex Mot. at 14.) For
21   example, ChromaDex cites a September 10, 2013 email from Eric Marcotulli to Frank
22   Jaksch reflecting negotiations over contract terms where Marcotulli writes, “we feel we
23   have made significant concessions related to equity and royalties to compensate for our
24   perceived startup risk.” (Dkt. 238-4 [Ex. 10] at 187; see Dkt. 240-2 [Ex. 69] at 231–32
25   [Dr. Wilhelm deposition testimony regarding that email].) Elysium counters that even if
26   it voluntarily paid royalties, ChromaDex may still have used its patent leverage to coerce
27   that agreement. It cites the alleged misrepresentation discussed in the previous section
28   that people with NR supply agreements were required to pay royalties on the Niagen

                                                  -23-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 24 of 48 Page ID
                                      #:25570



 1   mark (over which there is a factual dispute). (Elysium Opp. at 11–13.) These issues
 2   require weighing evidence in a way not appropriate for summary judgment. See Eastman
 3   Kodak, 504 U.S. at 456. Accordingly, the Court DENIES summary judgment on
 4   Elysium’s fourth counterclaim regarding patent misuse and its fifth counterclaim for
 5   unjust enrichment.
 6

 7               6. Sixth Counterclaim: Breach of Section 4.1 of the NR Supply
 8                  Agreement (Confidentiality)
 9

10         Elysium alleges that ChromaDex breached Section 4.1 of the NR Supply
11   Agreement. (RCC ¶¶ 192, 195.) At the hearing, the parties advised that both parties
12   have abandoned their claims for violation of Section 4.1 of the NR Supply Agreement.
13   Accordingly, ChromaDex’s motion for summary judgment is GRANTED on Elysium’s
14   counterclaim for breach of Section 4.1 of the NR Supply Agreement.
15

16         B.    Elysium’s and Mark Morris’ Motion
17

18         Elysium moves for summary judgment on ChromaDex’s liability on its first
19   counterclaim for breach of the Most Favored Nation (“MFN”) pricing provision in the
20   NR Supply Agreement (but not on damages for that alleged breach). For the following
21   reasons, the Court DENIES summary judgment on this counterclaim. Elysium and Mark
22   Morris also move for summary judgment on some portion of all of ChromaDex’s claims
23   because they argue ChromaDex’s damages evidence is fatally insufficient, and on
24   ChromaDex’s sixth claim because they argue Morris’ July Confidentiality Agreement
25   lacks consideration and is void. For the following reasons, the Court GRANTS
26   Elysium’s and Mark Morris’ motion for summary judgment as to ChromaDex’s claim for
27   $110,000 in avoided costs and DENIES their motion as to ChromaDex’s claim for $8.3
28   million in resale profits, the $600,000 price discount, and Mark Morris’ $684,781

                                                -24-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 25 of 48 Page ID
                                      #:25571



 1   compensation, and also DENIES summary judgment on ChromaDex’s sixth claim for
 2   breach of the July Confidentiality Agreement against Morris.
 3

 4                 1. First Counterclaim: Breach of Section 3.1 of the NR Supply
 5                     Agreement (Most Favored Nation Pricing)
 6

 7          Under Section 3.1 of the NR Supply agreement,
 8                 If, at any time during the Term, ChromaDex supplies Niagen
 9                 (or a substantially similar product) to a Third Party at a price
                   that is lower than that at which Niagen is supplied to Elysium
10                 Health under this Agreement, then the price of Niagen supplied
11                 under this Agreement shall be revised to such Third Party price
                   with effect from the date of the applicable sale to such Third
12                 Party and ChromaDex shall promptly provide Elysium Health
13                 with any refund or credits thereby created; provided Elysium
                   Health purchases equal volumes or higher volumes than the
14                 Third Party.
15
            Elysium counterclaims that ChromaDex sold NR to other companies for a price
16
     less than the price at which ChromaDex sold it to Elysium, but failed to refund or credit
17
     Elysium. (TACC ¶ 147.) ChromaDex does not dispute that it sold NR to other
18
     companies at lower prices. (See ChromaDex Opp. at 23–25.) Specifically, on February
19
     5, 2014, ChromaDex sold 1 kilogram of NR to Innovations 4 Health for $1,000; on
20
     February 2, 2015, it sold 1 kilogram to Proctor & Gamble for $100; on February 10,
21
     2015, it sold 30 kilograms to Live Cell for $900 per kilogram; and on August 24, 2015, it
22
     sold 300 kilograms to Live Cell for $800 per kilogram.3 (Dkt. 295-1 ¶¶ 34, 36, 37, 41.)
23
     ChromaDex gave no refund or credit to Elysium, which bought 100 kilograms of NR at
24

25
     3
       ChromaDex asks the Court to keep under seal the names of these three customers, and the volumes and
26
     prices at which they bought NR. As the Court explained at the hearing on these motions, the Court finds
27   that ChromaDex has not met its burden of showing compelling reasons for keeping this outdated
     information, which is at the center of this litigation, under seal. See Kamakana, 447 F.3d at 1178. Nor
28   can the Court conceive how ChromaDex can be prejudiced by disclosure of this information at this late
     stage of the litigation and several years after the sales.
                                                      -25-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 26 of 48 Page ID
                                      #:25572



 1   $1,300 a kilogram, and at other times purchased at $1,000 a kilogram. (Id. ¶¶ 35, 39, 40.)
 2   Elysium argues summary judgment is thus warranted on ChromaDex’s liability under the
 3   MFN provision; Elysium does not seek summary judgment on the amount of damages.
 4

 5         ChromaDex argues that summary judgment is not appropriate because the MFN
 6   provision is ambiguous, including as to the terms “volumes” and “supplies.”
 7   (ChromaDex Opp. at 24–25.) Specifically, ChromaDex contends that the term
 8   “volumes,” plural, referred in both the provision and in common industry parlance to
 9   purchases over a period of time, and that the term “supplies” implies selling NR to a third
10   party with a supply agreement or under a continuing supply relationship. (Id.)
11   According to ChromaDex, “a one-off sale at a reduced price (such as discounted samples
12   to prospective customers)” does not necessarily entitle Elysium to the same reduced
13   price. (Id. at 25; see Dkt. 295-1 ¶ 36 [noting that the Proctor & Gamble sale is labeled as
14   “SAMPLE” on the relevant spreadsheet].)
15

16         As Elysium acknowledges, the purpose of contract interpretation is to give effect to
17   the parties’ intention at the time they contracted. (Elysium Mot. at 9 [citing Cal. Civ.
18   Code § 1636].) The Court is not persuaded that there is no genuine dispute of fact that
19   the parties intended transactions involving quantities and circumstances like the ones
20   with Innovations 4 Health, Proctor & Gamble, and Live Cell to trigger the MFN
21   provision. For example, a reasonable juror could find that those transactions were so
22   unique in circumstance, for example providing a sample at a heavily discounted cost, that
23   they did not create a duty under the MFN provision. Where “the terms of the contract are
24   ambiguous or uncertain, determining the contract’s terms is a question of fact for the trier
25   of fact (here the jury), based on all credible evidence concerning the parties’ intentions.”
26   Indigo Grp. USA, Inc. v. Polo Ralph Lauren Corp., 2012 WL 12884634, at *2 (C.D. Cal.
27   Aug. 29, 2012) (cleaned up). The Court thus DENIES summary judgment on Elysium’s
28   counterclaim for violation of the MFN provision.

                                                  -26-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 27 of 48 Page ID
                                      #:25573



 1               2. Sufficiency of ChromaDex’s Damages Evidence
 2

 3         Elysium argues that ChromaDex’s damages evidence is so insufficient that the
 4   Court should grant summary judgment on all of its claims, except insofar as they allege
 5   failure to pay for the June 30 orders. The Court first addresses whether ChromaDex may
 6   seek each category of damages it seeks, and then addresses Elysium’s arguments that
 7   ChromaDex has failed to sufficiently apportion damages by trade secret or by claim.
 8

 9                         a. Damages Sought
10

11         It is first useful to examine precisely what damages ChromaDex seeks.
12   ChromaDex’s expert Lance E. Gunderson provided the initial basis for its requested
13   damages. (Dkts. 245-5, 249-10 [hereinafter “Gunderson Rep.”].) The Court requested
14   further briefing on those damages. (Dkt. 369 at 2–3.) In response to the Court’s order,
15   ChromaDex modified the damages it would seek at trial. (ChromaDex Supp. at 2.) The
16   following table compares the damages previously sought with those now sought:
17

18                     Gunderson Report                      ChromaDex’s Supplemental
19                                                                       Brief
20     Unpaid Sales Invoices              $2,983,350       Same
21     Elysium’s Profits                  $31,643,692      $8.3 million – Resale Profits
22     Elysium’s Avoided Costs            $523,449         $110,000
23     ChromaDex’s Lost Profits           $25,549,320      $0
24     ChromaDex’s Out-of-Pocket          $237,921         $0
25     Financing Expenses
26     ChromaDex’s Price Discount         $600,000         Same
27     Mark Morris’ Compensation          $684,781         Same
28


                                                -27-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 28 of 48 Page ID
                                      #:25574



 1          At the hearing, ChromaDex confirmed that it is abandoning for purposes of trial its
 2   claims for ChromaDex’s lost profits, ChromaDex’s out-of-pocket financing expenses,
 3   and Elysium’s profits except $8.3 million in resale profits.
 4

 5                             i. Resale Profits
 6

 7          In the damages category of Elysium’s profits, ChromaDex originally sought all of
 8   Elysium’s profits, in the amount of $31,643,6924. Among other theories, ChromaDex
 9   sought these profits on the theory that without stealing ChromaDex’s trade secrets,
10   Elysium would have gone out of business, but instead, Elysium was able to (a) give
11   ChromaDex’s trade secret information to potential investors and secure additional
12   investment that helped Elysium stay afloat, and (b) get a new supply of NR—both of
13   which allowed Elysium to stay in business. The Court had concerns about this theory,
14   including regarding “huge leaps in th[e] causal chain the Court is not sure ChromaDex
15   can prove.” (Dkt. 369 at 4.) The Court asked questions including, “what specific
16   evidence is there to show that a specific ChromaDex trade secret was a substantial factor
17   in an investors’ decision to invest? What specific evidence shows that those investments
18   were a substantial factor in Elysium not going under? What specific trade secret was a
19   substantial factor in Elysium being able to develop an alternative supply, and how?”
20   (Dkt. 369 at 4–5.)
21

22

23
     4
24     The Court finds that Elysium has not met its burden to show compelling reasons to seal this number
     and the profit rates discussed in this section. The Court fails to understand why a company’s profits or
25   profit rates must be kept under seal on a dispositive motion, especially where the amount of those profits
     is now years old. See Kamakana, 447 F.3d at 1178; Apple, Inc. v. Samsung Elecs. Co., 2012 WL
26
     3283478, at *4 (N.D. Cal. Aug. 9, 2012), rev’d on other grounds and remanded, 727 F.3d 1214 (Fed.
27   Cir. 2013) (rejecting request to seal information regarding profits or profit margins because “Apple has
     not explained how past profit and unit sales data can be used to meaningfully predict Apple’s future
28   business plans”). Indeed, this profit information is relevant to the parties’ damages calculations, making
     it important to the public’s understanding of the eventual outcome. See id.
                                                        -28-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 29 of 48 Page ID
                                      #:25575



 1             In response to the Court’s order, ChromaDex significantly narrowed the Elysium
 2   profits it seeks. Now, it seeks to recover only $8.3 million in “profits Elysium made from
 3   ingredients it stole from ChromaDex with Morris’ help” under two theories: one for
 4   “disgorgement of illicit profits as a remedy for both aiding-and-abetting breach of
 5   fiduciary duty and misappropriation of trade secrets,” and one based on promissory fraud.
 6   (ChromaDex Supp. at 4–6.)
 7

 8             This is how ChromaDex calculates the $8.3 million it seeks: From October 1,
 9   2016, when Elysium began to sell Basis containing the NR it bought in the June 30
10   Purchase Orders, to December 31, 2018, when Elysium sold the last of such products,
11   Elysium’s weighted average profit rate was approximately 51.7% of revenue.
12   (ChromaDex. Supp. at 4 [citing Gunderson Rep. Schedule 5B].) Applying the
13   approximately $16 million in revenue Elysium received from the Basis products that used
14   the unpaid-for ingredients to the Elysium profit rate of approximately 51.7% yields
15   Elysium profits of $8.3 million. (See id.; Dkt. 382-30 [Ex. 141, Gunderson Deposition
16   Transcript] at 128:8–18; Dkt. 302-29 [spreadsheet in which Elysium tracked sales of its
17   product Basis based on batch of ChromaDex ingredients in those products].)
18

19
                                      (a) Misappropriation Theory For Recovering Resale Profits
20

21
               ChromaDex’s first theory for recovering Elysium’s resale profits is this: Mark
22
     Morris gave Elysium valuable trade secret information5 including the price competitors
23
     paid for NR in specific volumes on specific dates, and the price ChromaDex paid its
24
     contract manufacturer—W.R. Grace—for the NR. (ChromaDex Supp. at 5.) Elysium
25
     then used this information to pressure ChromaDex during negotiations, and that pressure
26
     caused ChromaDex to accept the June 30 orders. (Id.) Because ChromaDex accepted the
27

28
     5
         For purposes of this analysis, the Court assumes that this information constitutes a trade secret.
                                                           -29-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 30 of 48 Page ID
                                      #:25576



 1   June 30 orders, Elysium was able to sell its products that included the NR from those
 2   orders, and made $8.3 million in profits from those sales. (Id. at 6.) ChromaDex argues
 3   that a reasonable jury could infer that the misappropriation was a substantial factor in
 4   Elysium’s unjust enrichment from the resale because without the misappropriation,
 5   ChromaDex would not have accepted the June 30 orders, and Elysium would not have
 6   made the sales. (Id. at 4, 6.)
 7

 8          Elysium argues that summary judgment is warranted because ChromaDex “cannot
 9   show any causal link between any allegedly misappropriated trade secret and the June 30
10   Orders, Elysium’s alleged failure to pay, or Elysium’s profits from those ingredients.”
11   (Elysium Supp. Reply at 2–3.) Specifically, Elysium argues that ChromaDex gave
12   Elysium on the June 30 call the information Elysium first received from Morris, so
13   Elysium’s possession of that information could not have caused ChromaDex to accept the
14   orders. (Id. at 3.)
15

16          ChromaDex agreed to a provision in the NR Supply Agreement that if ChromaDex
17   sold NR to another customer for a price lower than Elysium was getting it for, Elysium
18   would get a refund or credit to make Elysium’s price the same as the other customer’s
19   (the MFN provision discussed in Section IV.B.1.). Accordingly, the parties agree that
20   Elysium had a contractual right to know some information about what other customers
21   were paying. However, the parties dispute the amount of information Elysium had a right
22   under the contract to know. Specifically, ChromaDex argues that Mark Morris gave
23   Elysium much more information than Elysium contractually deserved, or that
24   ChromaDex would have given Elysium. The Court finds that summary judgment on this
25   category of damages is not warranted because genuine disputes of fact remain regarding
26   at least (1) the amount of information Elysium had a right to know, (2) what was said on
27   the June 30 call, and (3) the effect, if any, of Elysium having information from Morris
28   more than a month before the June 30 call.

                                                  -30-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 31 of 48 Page ID
                                      #:25577



 1          The amount of information Elysium had a right to know. ChromaDex explains
 2   that Elysium had a right to know, and it intended to tell Elysium, some information about
 3   the price other customers were paying. Accordingly, ChromaDex sent Elysium a
 4   “blinded” spreadsheet with “the price per kilogram, the royalty percentage, equity
 5   percentage, market segment, and a notes section listing specific obligations of twelve
 6   purchasers, including Elysium.” (Dkt. 231 at 10.)6
 7

 8          ChromaDex argues that Morris gave Elysium much more information and color
 9   than this, and that Elysium was able to use that extra information to its negotiating
10   advantage. For example, ChromaDex points to the following text message exchange,
11   which occurred on May 29, 2016 (one month before Elysium placed the June 30 orders),
12   between Morris (while he was still a ChromaDex employee) and Daniel Alminana,
13   Elysium’s COO:
14                 Morris: Dan – Live Cell was at $1400 until 8/29/14 when we
15                 sold them 100kg at $900. Then on 2/27/15 we sold them 300
                   kg at $800. They have been there ever since, including orders
16                 for 250 kg on both 4/28/16 and 5/19/16. They never payed a
17                 royalty.
18                 Alminana: This is between us and you are the F’n man!!
19                 Morris: As you know, it’s in your contract and you deserve it.
                   You are honoring the contract and so should ChromaDex.
20

21
                   Alminana: 1 million %! These guys have no idea how bad off
                   they are when they lose you
22

23
     6
24     What ChromaDex did not realize when it sent the spreadsheet is that a second tab, which was “an
     internal document that was being used to generate the other document,” and “should have been
25   removed,” was not actually removed. (Dkt. 244-1 at 206.) This tab “contained the detailed pricing
     information for many of ChromaDex’s customers including the name of each purchaser, the date their
26
     supply agreement was executed, the purchaser’s operating territory, any exclusivity rights to which each
27   purchaser was entitled, excluded products, excluded fields or channels for each purchaser, terms and
     termination clauses from each purchaser’s supply agreement, mandatory obligations for each purchaser,
28   trademark agreement status for each purchaser, price per kilogram for each purchaser, royalty
     percentage, and equity percentage.” (Dkt. 231 at 10–11.)
                                                       -31-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 32 of 48 Page ID
                                      #:25578



 1   (Dkt. 302-5 at 25.) A reasonable jury could conclude that Morris gave Elysium
 2   substantially more information than ChromaDex had to give or would have given
 3   Elysium under the MFN provision, and that the additional information Morris gave
 4   caused Elysium to be in a stronger negotiating position, causing ChromaDex to accept an
 5   order on terms it might not otherwise have accepted.
 6

 7         What was said on the June 30 call. Elysium argues that Morris giving Elysium
 8   this information could not have caused ChromaDex to accept an $800/kg price for the
 9   June 30 orders because ChromaDex itself told Elysium on the June 30 call that it was
10   charging another customer $800/kg for NR. (Elysium Supp. Reply at 3.) But the parties
11   dispute what level of detail ChromaDex shared on the June 30 call. Frank Jaksch
12   (ChromaDex’s then-CEO) testified that on the June 30 call, he told Elysium executives
13   that ChromaDex sold to LiveCell for $800/kg, but that he does not believe he told them
14   when those sales took place, the volumes involved in those sales, or on how many
15   occasions ChromaDex had sold to LiveCell at that price. (Dkt. 244-1 at 250.) He further
16   testified that he told Elysium on the call that ChromaDex wanted to keep “a minimum
17   margin of 50 percent.” (Id. at 251.) Eric Marcotulli’s (Elysium’s CEO) notes from the
18   call, sent to Dan Alminana on June 30 at 5:03 p.m., seem to confirm that Jaksch did not
19   relay all of the information Morris had given Elysium:
20               Livecell - not a long term relationship; $640/kg cost to CDXC
21               for NR last year (when doing handshake deal with livecell that
                 went down to $700/kg); never placed an order at the low price,
22               but “most of the stuff was in the $900 range - they may have
23               gotten lower than that number, with some volume at $800”
24               Today, CDXC is in the $450-500 range in NR cost/kg
25               Will honor $800/kg today for Elysium order and will re-
                 evaluate the entire agreement in Q3, with Elysium getting more
26
                 defensibility but with Elysium agreeing to potentially higher
27               prices.
28


                                                -32-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 33 of 48 Page ID
                                      #:25579



 1   (Dkt. 249-7.) A reasonable jury could infer from this evidence that ChromaDex did not
 2   share on the June 30 call the level of detail Elysium got from Morris and used to inform
 3   its negotiating position, and that Morris’ disclosures were a substantial factor in causing
 4   ChromaDex to accept the $800/kg price.
 5

 6         The effect, if any, of Elysium having information from Morris more than a
 7   month before the June 30 call. After Morris sent Elysium LiveCell’s history on May 29,
 8   2016, he texted Alminana on June 28, 2016 that there was internal conflict at ChromaDex
 9   about their position on pricing after it was revealed that the “blinded” spreadsheet with
10   pricing information was not actually “blinded,” and therefore contained more information
11   than ChromaDex intended to disclose. Morris explained that one executive was “saying
12   to not take an order this quarter,” while Jaksch was “talking about $800/kg.” (Dkt. 302-5
13   at 42.) Alminana responded, “I love how he is talking 800/kg when we clearly see
14   livecell deal at 700/kg for 2400kg.” (Id.) Finally, later the same day, Morris texted
15   Alminana, “I verified – These guys paid $450 for this inventory.” (Id. at 43.) Alminana
16   responded, “Amazing! / 500 is our limit then.” (Id.) On June 28, 2016, Elysium
17   submitted a purchase order for 6,600 kilograms of NR at $400/kg. (Dkt. 231 ¶ 55.) A
18   reasonable jury could infer from this evidence that Elysium gained an unfair advantage
19   by being able to use this information to plan for nearly a month in advance regarding its
20   negotiating position.
21

22         In sum, there is sufficient evidence supporting ChromaDex’s misappropriation
23   theory for recovery of resale profits to permit this theory to go to the jury.
24
                               (b) Promissory Fraud Theory For Recovering Resale Profits
25

26
           ChromaDex’s second theory for recovering Elysium’s resale profits is this:
27
     Elysium never planned to pay for the June 30 orders, instead intending to accuse
28


                                                  -33-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 34 of 48 Page ID
                                      #:25580



 1   ChromaDex of contractual breaches to get out of those payments. Morris knew of that
 2   plan. Nevertheless, Morris pushed ChromaDex to accept the terms of the June 30 orders,
 3   including the $2,983,350 purchase price. ChromaDex accepted the orders because it did
 4   not know of that plan, and Morris pushed ChromaDex to accept. ChromaDex argues that
 5   a reasonable jury could infer that Elysium’s scheming with Morris was a substantial
 6   factor in Elysium’s unjust enrichment. (ChromaDex Mot. at 4–6.)
 7

 8         In support of this theory, ChromaDex cites evidence including text messages
 9   between Morris (before he left ChromaDex) and Alminana where Alminana is devising a
10   plan for what price to request for the June 30 orders using information Morris gave him.
11   (Dkt. 302-5 at 224–242). It also cites July 1, 2016 text messages between the two
12   regarding what Morris described as a “major” breach of the exclusivity provision by
13   ChromaDex, with Alminana responding, “Beyond major! I am going to drop that email
14   the second our ingredients are at Tishcon,” Elysium’s Basis manufacturer. (Id. at 246–
15   47.) Morris asks Alminana not to send the email until he leaves ChromaDex, adding “I
16   want to destroy them!” (Id. at 249.) Jury questions remain on this theory as well,
17   including questions as to what Elysium intended at the time it placed the June 30 orders,
18   and why ChromaDex accepted the orders. Accordingly, the Court will permit this theory
19   to go to the jury.
20

21                         ii. Avoided Costs
22

23         ChromaDex contends that Elysium breached obligations to keep two ChromaDex
24   documents—the NRCl Analytical Method and the pTeroPure GRAS (which stands for
25   “Generally Recognized as Safe”) Report—confidential by disclosing them to others and
26   thereby saved money on development. (ChromaDex Supp. at 7.) It asserts that these
27   documents “provided Elysium with a guide for the development of its own supplies of
28   NR and PT ingredients from non-ChromaDex suppliers.” (Gunderson Rep. at 96.)

                                                -34-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 35 of 48 Page ID
                                      #:25581



 1   ChromaDex seeks $110,000, which it states is the amount it spent developing the two
 2   documents, on the theory that by exploiting these documents, Elysium saved money on
 3   development, and was unjustly enriched. (Id. at 93, 95–96; ChromaDex Supp. at 7.)
 4

 5          Section 4.1 of the NR Supply Agreement states:
 6

 7                  During the Term, and for a period of five (5) years following
 8                  the termination hereof, each party shall maintain in confidence
                    all Confidential Information disclosed by the other party, and
 9                  shall not use, disclose or grant the use of the Confidential
10                  Information except on a need-to-know basis to those Affiliates,
                    directors, officers, employees, consultants, clinical
11                  investigators, contractors, agents, or permitted assignees, to
12                  the extent such disclosure is reasonably necessary in
                    connection with such party’s activities as expressly
13                  authorized by this Agreement. To the extent that disclosure is
14                  authorized by this Agreement, prior to disclosure, each party
                    hereto shall obtain agreement of any such person or entity to
15
                    hold in confidence and not make use of the Confidential
16                  Information for any purpose other than those permitted by this
                    Agreement. Each party shall notify the other promptly upon
17
                    discovery of any unauthorized use or disclosure of the other
18                  party’s Confidential Information.
19

20          The NRCl Analytical Method document “describes how to test a substance to
21   determine if NR is present and, if so, how much.” (ChromaDex Supp. at 8.) It contains a
22   High Performance Liquid Chromatography Method for Nicotinamide Riboside Chloride,
23   including necessary equipment, reagents, standards, procedures, and analytical method.
24   (Dkt. 382-8 at 11–15.)7 ChromaDex gave Elysium this document (which contained a
25

26
     7
27     ChromaDex fails to carry its burden to show compelling reasons why this document should be kept
     under seal at this stage of dispositive motions. See Kamakana, 447 F.3d at 1178. Indeed, the document
28   is at the center of one of the claims in the litigation and is thus central to the public’s understanding of
     the outcome.
                                                         -35-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 36 of 48 Page ID
                                      #:25582



 1   “confidential” watermark) on June 27, 2014, when Elysium told ChromaDex that “Marko
 2   at Tishcon” was looking for analytical methods to test NRCl and pTeroPure. (Dkt. 382-5
 3   at 1174 [Ex. 110].) Tishcon is Elysium’s manufacturing partner. (See id. at 1203.)
 4   When ChromaDex emailed Elysium the document, it stated that it was attaching the
 5   “documents . . . for Tishcon.” (Id.)8
 6

 7          The pTeroPure GRAS Report is a 2011 report prepared by AIBMR Life Sciences,
 8   Inc. on behalf of ChromaDex that established that pTeroPure was generally recognized as
 9   safe. (Dkt. 382-11 [Ex. 116].) The report is also marked confidential. (See id.)
10

11          Elysium argues that summary judgment is appropriate because there is no evidence
12   to show that Elysium avoided costs by using the purportedly confidential documents.
13   (See Elysium Supp. at 15.) But there is such evidence. As to the NRCl Analytical
14   Method, this evidence includes testimony from PCI researchers that PCI in “developing
15   the manufacturing process for NR” “started with” the NRCl Analytical Method, which
16   had “very good” information that otherwise PCI would have had to develop “iteratively.”
17   (Dkt. 382-34 at 62–82 [Ex. 147, Rajesh Shukla, Ph.D. Deposition Transcript]); Dkt. 382-
18   33 at 83–85 [Ex. 146, Edward Price Deposition Transcript].) Moreover, developing that
19   information “iteratively” would have been difficult because NR was “not really” an easy
20   molecule to make because it is a “delicate molecule” that “can degrade quickly” and has
21   associated “issues with stability” and “purity,” but having a reference “makes things
22   easier and quicker for sure.” (Id.) And as to the pTeroPure GRAS Report, the evidence
23   that Elysium saved costs by using ChromaDex’s document includes an August 2017
24   email from Elysium to NutraSource explaining that Elysium needed to “self-affirm” PT,
25

26

27
     8
       The Court is not aware of any evidence in the record that Elysium sought permission from ChromaDex
28   to share these documents with others, as Section 4.1 requires. Since the parties do not raise this issue,
     the Court does not address it.
                                                       -36-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 37 of 48 Page ID
                                      #:25583



 1   and providing ChromaDex’s pTeroPure GRAS Report, which self-affirmed
 2   ChromaDex’s PT, to assist in the process. (Dkts. 382-14–382-16 [Exs. 121–123].)
 3

 4            Elysium next argues summary judgment is appropriate because it had a right to
 5   disclose these documents to certain people while the agreements were in place, and that
 6   ChromaDex fails to separate out disclosures that were permitted and expected by
 7   ChromaDex from possibly impermissible disclosures. (Elysium Supp. Reply at 7.)
 8   However, a reasonable jury could find that Elysium disclosed these documents in a way
 9   the agreement did not contemplate. For example, a reasonable jury could infer from the
10   fact that Elysium took parts of the NRCl Analytical Method document, added a banner
11   reading “[t]his document is the property of Elysium Health and contains proprietary and
12   confidential information,” and sent it to researchers, that Elysium was using the
13   document in a way inconsistent with the parties’ agreement. (Dkt. 382-6 [Ex. 111,
14   August 2, 2016 email from Mark Morris to Ed Price at PCI Synthesis attaching the
15   document].) A reasonable jury could also conclude that sharing the NRCl document with
16   PCI—the company that created Elysium’s alternative supply of NR and thus enabled
17   Elysium to get NR from somewhere other than ChromaDex—was not a use the contract
18   contemplated. (See Dkts. 382-33, 382-34.) Similarly, a reasonable jury could conclude
19   that sharing ChromaDex’s pTeroPure GRAS Report, which is ChromaDex’s self-
20   affirmance of PT as GRAS, with a company helping Elysium self-affirm PT in the same
21   way, was not a use the contract contemplated. (See Dkts. 382-14–382-16 [Exs. 121–
22   123].)
23

24            However, summary judgment is appropriate on this claim because there is
25   insufficient evidence supporting ChromaDex’s claim for $110,000 in damages. The only
26   evidence showing how ChromaDex calculated this $110,000 figure is Gunderson’s
27   statement that he “estimated” that amount “[b]ased on [his] discussions with ChromaDex
28   personnel and [his] review of ChromaDex’s research and development costs provided in

                                                  -37-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 38 of 48 Page ID
                                      #:25584



 1   this case.” (Gunderson Rep. at 95.) As explained, expert testimony must be “based on
 2   sufficient facts or data,” be “the product of reliable principles and methods,” and be the
 3   result of the expert’s reliable application of “the principles and methods to the facts or
 4   data.” Fed. R. Evid. 702(b)–(d). In determining the reliability of proffered expert
 5   testimony, the district court’s task “is to analyze not what the experts say, but what basis
 6   they have for saying it.” Daubert v. Merrell Dow Pharm., Inc. (“Daubert II”), 43 F.3d
 7   1311, 1316 (9th Cir. 1995).
 8

 9         Here, Gunderson says nothing more than that he spoke with ChromaDex personnel
10   and reviewed ChromaDex research and development costs. (Gunderson Rep. at 95.) He
11   does not say what ChromaDex personnel he spoke with, what he asked them, or what
12   they told him. Nor does he report what research and development costs he reviewed, or
13   what those costs were. See Daubert II, 43 F.3d at 1319 (explaining that experts must
14   “explain the methodology [they] followed to reach their conclusions [and] point to any
15   external source to validate that methodology”). Gunderson’s $110,000 “estimate,”
16   therefore, is not based on sufficient facts or data. See XPays, Inc. v. Internet Commerce
17   Grp., Inc., 2009 WL 10671981, at *4 (C.D. Cal. Mar. 4, 2009) (excluding expert
18   testimony where, although it would have been appropriate for expert to opine on the
19   potential reactions of consumers to the use of certain images based on his experience in
20   marketing, the Court was not satisfied that his opinion that the clips caused confusion
21   was based on sufficient facts to make that opinion reliable); United States ex rel. Jordan
22   v. Northrop Grumman Corp., 2003 WL 27366247, at *3 (C.D. Cal. Feb. 24, 2003)
23   (excluding expert testimony where expert “made . . . conclusions without adequate
24   factual support”); Carbrera v. Cordis Corp., 134 F.3d 1418, 1423 (9th Cir. 1998) (“An
25   opinion based on . . . unsubstantiated and undocumented information is the antithesis of
26   the scientifically reliable expert opinion admissible under Daubert and Rule 702.”).
27   Gunderson’s conclusory statement that ChromaDex spent $110,000 to develop the NRCl
28


                                                  -38-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 39 of 48 Page ID
                                      #:25585



 1   Analytical Method and the pTeroPure GRAS Report, without any evidentiary support, is
 2   not sufficient evidence of damages to go to the jury.
 3

 4          The other evidence in the record only confirms this absence of evidence supporting
 5   the $110,000 figure. For example, ChromaDex’s 30(b)(6) witness on damages, Thomas
 6   Varvaro, testified that he did not know how much it cost ChromaDex to develop the
 7   NRCl Analytical Method, that it would take “quite some time to prepare the data around
 8   that,” and that he did not know if ChromaDex had done that work. (Dkt. 390-6 at 316
 9   [Thomas Varvaro Deposition Transcript9].) He further testified that to calculate the
10   amount, ChromaDex would “need to go back and find out how much time each of those
11   employees spent on it, which the company did not track.” (Id. at 319.) He also said he
12   did not believe ChromaDex had gone to those employees to ask them how much time
13   they spent in hindsight. (Id. at 320–21.) Gunderson does not say he did that.
14

15          The only other piece of evidence ChromaDex relies on to support the $110,000
16   figure is a declaration from its Senior Director of Research and Development, Aaron
17   Erickson. (ChromaDex Supp. at 8 [citing Dkt. 382-3 ¶¶ 11, 13].) But that declaration
18   states only that ChromaDex “invests significant resources into developing and perfecting
19   analytical methods for testing NIAGEN,” and that ChromaDex “invested months of time
20

21
     9
      ChromaDex objects that this deposition transcript is inadmissible hearsay and hearsay within hearsay.
22
     (Dkt. 386-3 ¶ 5.) This objection is OVERRULED. The statements upon which the Court relies are
23   statements ChromaDex made that Elysium is using against ChromaDex, and are therefore admissible as
     an opposing party’s statement. See Fed. R. Evid. 801(d)(2). “A corporation’s 30(b)(6) deponent speaks
24   on behalf of the corporation and therefore the deponent’s statements are generally admissible against a
     corporate party as statements by a party-opponent” under Rule 801(d)(2). New Show Studios LLC v.
25   Needle, 2016 WL 5745078, at *5 (C.D. Cal. Sept. 29, 2016); see Kanellakopoulos v. Unimerica Life Ins.
     Co., 2018 WL 984826, at *7 (N.D. Cal. Feb. 20, 2018) (“Because Ms. Demers was deposed as
26
     Defendant’s Rule 30(b)(6) witness, her statements constitute party admissions.”). The Court has
27   reviewed the rest of the parties’ evidentiary objections (see Dkts. 295-2, 334-11, 350, 386-3, 393, 394
     [Chromadex’s]; Dkts. 339-4, 339-5, 390-7, 390-8 [Elysium’s]), and the Court does not rely in this order
28   on any other evidence subject to an objection. Accordingly, the rest of both parties’ evidentiary
     objections are OVERRULED AS MOOT.
                                                      -39-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 40 of 48 Page ID
                                      #:25586



 1   and tens of thousands of dollars to develop” the NRCl Analytical Method. (Dkt. 382-3
 2   ¶ 10.) That is not sufficient evidence to send the $110,000 claim to the jury.
 3

 4         In sum, although ChromaDex points to sufficient evidence in the record that
 5   Elysium used these two documents for purposes not contemplated by the contract,
 6   ChromaDex has pointed to no evidence in the record supporting its contention that
 7   ChromaDex spent (and Elysium avoided spending) $110,000 to develop these
 8   documents. Summary judgment is appropriate where the party bringing a claim lacks
 9   competent evidence from which a jury could fairly estimate damages. McGlinchy v.
10   Shell Chem. Co., 845 F.2d 802, 808 (9th Cir. 1988). Because the jury, like ChromaDex,
11   would only be speculating or guessing as to the amount of damages, ChromaDex may not
12   seek avoided costs at trial.
13

14                          iii. Price Discount
15

16         ChromaDex also seeks to recover what it calls a “$600,000 price discount” that
17   Elysium was able to secure “in large part” because of “Morris’ fiduciary breaches and
18   Elysium’s aiding-and abetting of those breaches.” (ChromaDex Supp. at 10.) Its theory
19   is that Elysium improperly learned the price at which ChromaDex acquired NR and the
20   price competitors were paying at particular volumes and over time, and used that
21   information to negotiate a more favorable deal. (Id.) Accordingly, whereas ChromaDex
22   would have sold to Elysium at $1,000/kg if Elysium did not have all of the information it
23   did, ChromaDex argues Elysium was able to pressure ChromaDex into selling at $800/kg
24   because it had the trade secret information Morris passed along. Multiplying the $200/kg
25   change by the 3,000 kilograms Elysium purchased in the June 30 orders, ChromaDex
26   seeks $600,000. (Gunderson Rep. Schedule 13.)
27

28


                                                  -40-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 41 of 48 Page ID
                                      #:25587



 1         Summary judgment is not warranted on this claim for the same reasons summary
 2   judgment is not appropriate on the resale profits claim. See supra Section IV.B.2.a.i.(a).
 3   Although there is no dispute that Elysium was entitled to some information regarding
 4   how much competitors were paying based on the MFN provision, ChromaDex argues
 5   Elysium was not entitled to and ChromaDex never would have given Elysium all of the
 6   information regarding price, volume, and sales history that Mark Morris gave Elysium.
 7   Elysium, on the other hand, contends that this was not a “discount” but rather the price to
 8   which the MFN provision entitled Elysium. The jury will have to resolve these factual
 9   disputes and decide whether ChromaDex is entitled to these damages.
10

11                         iv. Mark Morris Compensation
12

13         As a remedy for Morris’ alleged breaches of fiduciary duty, ChromaDex seeks
14   from Morris the compensation it paid him from February to July 2016 (totaling $77,137)
15   and the compensation Elysium paid Morris from August 2016 through December 2018
16   (totaling $607,644). (ChromaDex Supp. at 11; Gunderson Rep. Schedule 14.)
17

18         A person may not take advantage of his own wrongdoing. Am. Master Lease LLC
19   v. Idanta Partners, Ltd., 225 Cal. App. 4th 1451, 1481 (2014), as modified (May 27,
20   2014). Accordingly, the law allows recovery of both “restitutionary disgorgement, which
21   focuses on the plaintiff’s loss, and nonrestitutionary disgorgement, which focuses on the
22   defendant’s unjust enrichment.” Id. at 1482. “[A]n employee who violates the[]
23   fundamental duties of loyalty cannot recover even for the services he has rendered.” J. C.
24   Peacock, Inc. v. Hasko, 196 Cal. App. 2d 353, 358 (Ct. App. 1961).
25

26         There is sufficient evidence in the record that Morris was disloyal to ChromaDex
27   to permit a jury to decide whether disgorgement of the salary he received from both
28   ChromaDex and Elysium is appropriate. Indeed, on July 7, 2016, Morris explicitly

                                                 -41-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 42 of 48 Page ID
                                      #:25588



 1   expressed his “unconditional loyalty” to two Elysium executives before he left
 2   ChromaDex. (Dkt. 302-18 at 550.) Additionally, in a discussion about when Morris
 3   would join Elysium, he wrote on June 21, 2016, “Time to change the world and get rid of
 4   the scumbags holding this magnificent technology.” (Id. at 232.) At a time when Jaksch
 5   had texted Alminana asking to talk about pricing, Morris texted Alminana on June 28,
 6   2016, “Dan – If I call from this phone – Don’t answer – It will be Frank sitting in the
 7   room and forcing me to make the call,” and, “Feel the pain Frank!!!” (Id. at 240–41.)
 8   And in text messages giving Elysium executives information regarding ChromaDex’s
 9   internal operations before Morris left ChromaDex, he said on July 6, 2016, “I want to
10   destroy them!” (Dkt. 302-5 at 249.)
11

12         Morris argues that ChromaDex cannot recover the salary it paid him because
13   “ChromaDex’s witnesses testified that Morris was successfully performing his job duties
14   at ChromaDex.” (Elysium Supp. at 13.) But an employee cannot recover even for
15   legitimate services performed during a time of disloyalty. J. C. Peacock, 196 Cal. App.
16   2d at 358. That Morris may have performed work of some value does not mean the jury
17   cannot decide whether to award these damages. Accordingly, ChromaDex may seek this
18   category of damages at trial.
19

20                      b. Trade Secret by Trade Secret Apportionment
21

22         Elysium argues that since Gunderson lumped together his damages estimates for
23   all trade secrets allegedly misappropriated, without apportioning damages as to each trade
24   secret individually, the jury cannot meaningfully assess how much to award if it does not
25   find for ChromaDex on every trade secret allegedly misappropriated. (Elysium Mot. at
26   14.) Elysium argues this damages evidence is so insufficient that the Court should grant
27   summary judgment on all misappropriation claims. (Id. at 11–15.)
28


                                                 -42-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 43 of 48 Page ID
                                      #:25589



 1         This case has changed substantially since Elysium filed its motion. Relevant to
 2   this argument, when Elysium filed its motion, ChromaDex sought about $62 million
 3   based on four trade secrets: (1) ChromaDex’s sales information, including the Ingredient
 4   Sales Spreadsheet, (2) the $450/kg price paid to Grace, (3) ChromaDex’s research and
 5   development work regarding different salts for use in manufacturing, and (4) its research
 6   and development work with a company called Genomatica. (Gunderson Rep. Schedule
 7   15; see Elysium Mot. at 11–12 [referring to these four categories of trade secrets].)
 8   Gunderson collected Elysium’s profits, Elysium’s avoided costs, ChromaDex’s unpaid
 9   sales invoices, ChromaDex’s price discount, ChromaDex’s lost profits, ChromaDex’s
10   out-of-pocket financing expenses, and Mark Morris’ compensation and stated that all of
11   these amounts form the basis of his damages opinions on the trade secrets claims.
12   (Gunderson Rep. at 6, 84–118.)
13

14         In supplemental briefing and in response to the Court’s questions at the hearing,
15   however, ChromaDex has now clarified that only two trade secrets will be at issue at
16   trial: (1) sales information and (2) the price paid to Grace. The damages correlating to
17   those trade secrets are now much clearer. Specifically, for the misappropriation of those
18   two trade secrets, ChromaDex seeks $8.3 million in resale profits (not the over $31
19   million in Elysium profits ChromaDex previously sought) and the $600,000 price
20   discount ChromaDex allegedly gave Elysium because it possessed those trade secrets.
21   Given the facts surrounding ChromaDex’s theory of recovery for these two categories of
22   damages—namely, that Morris allegedly provided both trade secrets to Elysium and
23   Elysium used both of those trade secrets to strengthen its negotiating provision—
24   ChromaDex is no longer relying on the portion of Gunderson’s opinion that Elysium
25   found objectionable. The Court thus DENIES AS MOOT Elysium’s motion for
26   summary judgment based on this argument.
27

28   //

                                                 -43-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 44 of 48 Page ID
                                      #:25590



 1

 2                      c. Claim by Claim Apportionment
 3

 4         Similarly, Elysium argued that Gunderson’s failure to apportion the damages
 5   ChromaDex seeks by claim justifies summary judgment on each of those claims.
 6   (Elysium Mot. at 15–19.) Here again, the case has changed significantly since Elysium’s
 7   motion was filed, and it is now much clearer exactly what damages ChromaDex seeks on
 8   which claims. For example, ChromaDex seeks $8.3 million in resale profits and
 9   $600,000 in price discount on its misappropriation claims, and Mark Morris’ $684,781
10   compensation on the breach of fiduciary duty claim. Accordingly, the Court DENIES
11   AS MOOT Elysium’s motion on this ground.
12

13                3. Sixth Claim: Breach of July Confidentiality Agreement Against
14                   Morris
15

16         On February 26, 2016, Morris executed a confidentiality agreement entitled
17   Receipt & Acknowledgment of Employee Handbook (what the parties call the “February
18   Confidentiality Agreement”). (Dkt. 153 at 50 [Ex. A].) In that agreement, Morris agreed
19   to protect ChromaDex’s proprietary or confidential information “by safeguarding it when
20   using it, filing it properly when not using it, and discussing it only with those who have a
21   legitimate business need to know.” (Id. at 51.) He further agreed that if he left
22   ChromaDex, he would “keep strictly confidential that information which is treated as
23   confidential or proprietary by” ChromaDex, and that confidential documents “may not be
24   duplicated or removed from the Company.” (Id.)
25

26         The day he left ChromaDex, Morris signed another confidentiality agreement
27   (what the parties call the “July Confidentiality Agreement”). (Dkt. 295-1 ¶ 121; Dkt. 153
28   at 52 [Ex. B].) In that agreement, Morris agreed to “not at any time directly or indirectly,

                                                 -44-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 45 of 48 Page ID
                                      #:25591



 1   either during or after the term of employment, divulge any Trade Secrets to any other
 2   person or business entity, nor use or permit the use of any Trade Secrets, other than
 3   pursuant to [his] employment on behalf of CHROMADEX.” (Id. at 54.) He also agreed
 4   to keep ChromaDex’s confidential information in confidence, and return to ChromaDex
 5   at the end of his employment all ChromaDex confidential information. (Id. at 55.)
 6

 7         ChromaDex alleges that Morris breached both confidentiality agreements. (FAC
 8   ¶¶ 214–237.) Morris argues summary judgment is warranted on ChromaDex’s claim for
 9   breach of the July Confidentiality Agreement because that agreement lacks consideration
10   and is void because he was coerced into signing the agreement in exchange for his final
11   paycheck. (Elysium Mot. at 19–23.)
12

13         The Court is not persuaded that the July Confidentiality Agreement lacks
14   consideration. That agreement states that ChromaDex’s consideration under the
15   agreement includes “without limitation . . . an offer of employment with [ChromaDex] in
16   an at-will employment relationship and [Morris’] exposure to [ChromaDex’s] proprietary
17   and confidential business information as its employee, and [Morris’] service to
18   [ChromaDex], acting in good faith and in [ChromaDex’s] best interests.” (Dkt. 153-2.)
19   ChromaDex contends that there was consideration because Morris still had access to
20   ChromaDex’s confidential information after he signed the agreement. (ChromaDex Opp.
21   at 23.) At the very least, it is undisputed that Morris had the Ingredient Sales Spreadsheet
22   on a USB flash drive when he left ChromaDex, and that he then downloaded that
23   document from the USB flash drive to his computer at Elysium sometime in the first few
24   weeks of his employment there. (Dkt. 298-4 at 1149 [Ex. 106, Morris Interrogatory
25   Response]; Dkt. 298-4 at 1044 [Ex. 96, Morris Deposition Testimony].) The Ingredient
26   Sales Spreadsheet contains sales data for all ChromaDex customers, including the
27   company name, ingredient, quantity, and price purchased, and dates orders were placed
28   and shipped from 2012 to 2016. (Dkt. 302-9.) ChromaDex also contends Morris had

                                                 -45-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 46 of 48 Page ID
                                      #:25592



 1   access after he signed the agreement to the ChromaDex network, his computer, and
 2   ChromaDex email, citing two emails Morris sent after the meeting where he signed the
 3   agreement, and the testimony of ChromaDex’s Human Resources Manager who
 4   conducted the meeting with him and handled other matters related to his last day at
 5   ChromaDex. (Dkt. 295-3 ¶ 23; Dkt. 298-4 [Exs. 75, 76].) Accordingly, the Court is
 6   unconvinced that summary judgment is warranted on ChromaDex’s claim for breach of
 7   the July Confidentiality Agreement for lack of consideration—Morris’ continued
 8   exposure to ChromaDex confidential information is sufficient consideration to submit
 9   this claim to the jury. (See Dkt. 153-2.)
10

11         Elysium also contends that the July Confidentiality Agreement is void because
12   ChromaDex conditioned the receipt of his final wages on his agreement to keep
13   ChromaDex information confidential. California law requires that an employer pay an
14   employee’s wages, including all wages on termination, “without condition.” Labor Code
15   § 206; Sullivan v. Del Conte Masonry Co., 238 Cal. App. 2d 630, 633 (Ct. App. 1965).
16   Morris cites his own testimony in support of his contention that ChromaDex conditioned
17   his final paycheck on his signing the confidentiality agreement. (Dkt. 234-1 ¶ 19.)
18   ChromaDex cites its HR Manager’s testimony in support of its contention that it did not.
19   (Dkt. 295-1 ¶ 120; Dkt. 295-3 ¶ 29.) The jury will have to assess credibility and weigh
20   the evidence to resolve these factual issues. See Eastman Kodak, 504 U.S. at 456.
21

22         On the merits of this claim, several disputed issues of fact exist as to whether
23   Morris breached the confidentiality agreements. For example, Morris may take the
24   position that the documents he admits he took from ChromaDex, including the Ingredient
25   Sales Spreadsheet, were not confidential. Alternatively, as counsel suggested at the
26   hearing, Morris may argue that ChromaDex suffered no damages from Morris taking
27   some confidential information because, for example, it contends no one at Elysium saw
28   the Ingredient Sales Spreadsheet. ChromaDex may take the position that Morris

                                                 -46-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 47 of 48 Page ID
                                      #:25593



 1   breached these agreements by using confidential ChromaDex information he had in his
 2   head, even beyond the documents he took. Accordingly, the Court DENIES summary
 3   judgment on ChromaDex’s claim against Morris for violations of the July Confidentiality
 4   Agreement.
 5

 6   V. CONCLUSION
 7

 8         For the foregoing reasons, the Court GRANTS summary judgment in favor of
 9   ChromaDex on the following counterclaims of Elysium:
10              1. Elysium’s first counterclaim, as it relates to alleged breach of Section 3.7 of
11                 the NR Supply Agreement,
12              2. Elysium’s first counterclaim, as it relates to alleged breach of Section 3.9 of
13                 the NR Supply Agreement,
14              3. Elysium’s first counterclaim, as it relates to alleged breach of Section 3.11.3
15                 of the NR Supply Agreement,
16              4. Elysium’s second counterclaim for breach of the implied covenant of good
17                 faith and fair dealing, and
18              5. Elysium’s sixth counterclaim for breach of Section 4.1 of the NR Supply
19                 Agreement.
20

21         The Court DENIES summary judgment on the following counterclaims of
22   Elysium:
23              1. Elysium’s first counterclaim, for breach of Section 3.1 of the NR Supply
24                 agreement,
25              2. Elysium’s third counterclaim, for fraudulent inducement on the Trademark
26                 License and Royalty Agreement,
27              3. Elysium’s fourth counterclaim, for declaratory judgment of patent misuse,
28                 and

                                                  -47-
     Case 8:16-cv-02277-CJC-DFM Document 413 Filed 01/16/20 Page 48 of 48 Page ID
                                      #:25594



 1            4. Elysium’s fifth counterclaim, for restitution for unjust enrichment.
 2

 3         The Court GRANTS Elysium’s and Mark Morris’ motion for summary judgment
 4   on ChromaDex’s claim for $110,000 in avoided costs damages.
 5

 6         The Court DENIES summary judgment on the remaining claims and categories of
 7   damages sought by ChromaDex, including:
 8            1. $8.3 million in resale profits,
 9            2. $600,000 price discount,
10            3. Mark Morris’ $684,781 compensation, and
11            4. ChromaDex’s sixth claim for breach of the July Confidentiality Agreement
12               against Morris.
13

14         DATED:       January 16, 2020
15                                                  __________________________________
16                                                        CORMAC J. CARNEY
17                                                  UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28


                                                   -48-
